            Case 1:20-cv-10660-SDA Document 23 Filed 03/10/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Immigrant Defense Project et al.,                                          3/10/2021

                                 Plaintiffs,
                                                              1:20-cv-10660 (SDA)
                     -against-
                                                              ORDER
 United States Immigration and Customs
 Enforcement,

                                 Defendant.


STEWART D. AARON, United States Magistrate Judge:

       Following a telephone conference held with the parties this afternoon, the Court hereby

ORDERS as follows:

       1.       The parties shall continue to meet and confer to clarify and finalize the scope of

Plaintiff’s document requests.

       2.       On Wednesday, March 17, 2021, Defendant shall file a letter setting forth an

anticipated timeline for a rolling production responsive to Plaintiff’s document requests, which

should include, at minimum, the dates on which Defendant anticipates that it will (a) begin

production of documents from the approximately-400-page “tranche” of documents discussed

during today’s conference; (b) complete production of documents from that tranche; (c)

complete its search for other documents responsive to Plaintiff’s document requests; (d) begin a

rolling production of such responsive documents; and (e) complete such rolling production.

       3.       Plaintiff shall file any responsive letter no later than Friday, March 19, 2021.

SO ORDERED.
         Case 1:20-cv-10660-SDA Document 23 Filed 03/10/21 Page 2 of 2




Dated:   New York, New York
         March 10, 2021

                                       ______________________________
                                       STEWART D. AARON
                                       United States Magistrate Judge




                                      2
